Calhoon, J.,
delivered the opinion of the court.
If complainant below had any title it came through the Southern Land & Investment Company, from which he purchased “to fortify,” as he says in his bill. He fails in his effort to show title by adverse possession or from the Delta Trust Company, for it had none. The seven acres are in the west half of the southeast quarter, which did not belong to that company. The question is whether the deed of the levee commissioners conveyed the small fraction of seven acres, which was and is in Sharkey county, recited as in Issaquena county. If it did, it was by force of the maxim, “Falsa demonstrate non nocet,” but, if that is applied to their deed, does it also apply to that of the tax collector, under which Morrison claims % While the maxim is applicable to official conveyances to a certain extent, there is here a question of the power of the officer to sell. The tax collector was without power to sell land beyond the limits of his county. In the other case there was power to sell, and the mention of Issaquena county did not limit the operation of the deeds to land in that county, as would have been true had the description been “so much, or such part, etc., as is in Issaquena county.” Wilt v. Cutler, 38 Mich., 189; Beal v. Blair, 33 Iowa, 318; Ladnier v. Ladnier, 75 Miss., 781, 23 South., 130.
Affirmed and remanded, with sixty days to answer from date of filing the, mandate below.